DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The preliminary amendment filed 12/12/2020. All the claims have been examined on the basis of the merits of the claims.
Priority
The present application is a 371 of PCT/CN2020105507 filed 07/29/2020 which claims foreign priority benefits from CN202010597616 filed in China on 06/28/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/26/2022 is considered and attached.
Response to Arguments
4.	Applicant’s arguments, see 6-15, filed 04/27/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of the last office action has been withdrawn. 

Allowable Subject Matter
5.	Claims 1, 3, 6-19 are allowed.  
6.	The following is an examiner’s statement of reasons for allowance: 
Na et al., (US-20200183518-A1, hereinafter as, Na) and CHURCH et al., (US-20180224968-A1, hereinafter as, CHURCH).  

Applicant’s arguments, see pages 6-15, in particular to the feature a and b of the claim 1 are persuasive to the examiner. 
feature (a): the first branch electrode extends from the first trunk non-hollowed portion of
the first trunk electrode; the second branch electrode extends from the second trunk non-hollowed portion of the second trunk electrode; 
feature (b): the first branch widening portion of the first branch electrode is disposed
corresponding to the second branch non-widening portion of the second branch electrode adjacent to the first branch electrode, and the second branch widening portion of the second branch
electrode is disposed corresponding to the first branch non-widening portion of the first branch
electrode. 
Accordingly, the independent claim 1 is allowed. The dependent claims 3, 6-19 are also allowed based on their dependencies from the independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”   
 Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627